[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION FOR CONTEMPT (DATED OCTOBER 19, 1993) #115 CT Page 1449
The plaintiff testified that he started paying the defendant the sum of $711.69 per week on September 6 or 7, 1993. From and including September 6, 1993 to and including January 31, 1994, there are twenty-two Mondays (payment dates). Therefore, the plaintiff should have paid $19,888.00. (22 x $904.00 = $19,888.00). However, the plaintiff paid only $15,657.18 (22 x 711.69 = $15,657.18). Therefore, the arrearage is $4,230.82 ($19,888.00 = $15,657.18 — $4,230.82) as of and including January 31, 1994. The same shall be paid at the rate of $100.00 per week commencing February 21, 1994 on a consecutive weekly basis until the entire arrearage is paid in full. The plaintiff is not found in contempt and attorney's fees are not awarded.
MORAN, J.